Per Curiam.
As was stated by the court below in its charge to the jury, no exception being taken thereto, the only dispute between the parties was whether plaintiff had been paid in full for his services, and on this the finding was in his favor. There was evidence reasonably tending to support the verdict, for we do not agree with counsel for defendant in his assertion that plaintiff’s testimony was so inconsistent, improbable, and contradictory that it should have been wholly rejected.
Order affirmed.
(Opinion published 58 N. W. 682.)